COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH 



NO. 2-09-393-CV





ROGER K. PARSONS, INDIVIDUALLY AND AS THE INDEPENDENT ADMINISTRATOR FOR THE ESTATE OF ESTHER ANN KARTSOTIS PARSONS

APPELLANT

V.



CONOCOPHILLIPS F/K/A CONOCO, INC. AND E.I. DU PONT DE NEMOURS AND COMPANY

APPELLEES

----------

FROM THE 17TH DISTRICT COURT OF TARRANT COUNTY

----------

MEMORANDUM OPINION
(footnote: 1) AND JUDGMENT

----------



We have considered appellant’s “Motion To Dismiss The Appeal For Want Of Jurisdiction.” 

We received appellant’s pro se notice of appeal on October 22, 2009.  On November 12, 2009, we sent a letter to appellant stating that the court may not have jurisdiction over this appeal in that the trial court’s July 24, 2009 order does not appear to be a final, appealable order because it does not appear to dispose of all the issues and parties in the underlying case.  On November 23, 2009, we received appellant’s motion to retain the appeal on the docket and granted the parties until December 31, 2009 to furnish this court with a signed copy of the final order that appellant seeks to appeal.  On February 2, 2010, we received a copy of the trial court’s final judgment signed January 25, 2010, and we sent a letter to all parties stating that the court has jurisdiction over appellant’s appeal.

Appellant has now filed a motion to dismiss, arguing that the case should be dismissed because no final, appealable order was furnished to this court by the December 31, 2009 deadline.  Because appellant is requesting that we dismiss his appeal, we grant the motion and dismiss the appeal without prejudice.  
See
 
Tex. R. App. P.
 42.1(a)(1), 43.2(f).

Costs of the appeal shall be paid by appellant, for which let execution issue.  
See 
Tex. R. App. P.
 
42.1(d).

PER CURIAM

PANEL:  WALKER, MCCOY, and MEIER, JJ.



DELIVERED:  April 1, 2010

FOOTNOTES
1:See
 
Tex. R. App. P.
 47.4.